Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. Greene appeals the district court’s orders dismissing his complaint purporting to raise several civil claims against Defendants, and denying his Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and agree that Greene’s complaint fails to state a claim upon which relief may be granted. We thus affirm the district court’s orders. Greene v. Obama, No. 1:15-cv-00658-RDB (D. Md. Mar. 25, 2015; Sept. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.